UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 29, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 4845 US Hwy 271 North Pittsburg, Texas 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(903) 434-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, Par Value $0.01 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Pilgrim's Pride Corporation Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Nox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12B-2 of the Exchange Act. Large Accelerated FilerxAccelerated FileroNon-accelerated Filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate market value of the Registrant’s Common Stock, $0.01 par value, held by non-affiliates of the Registrant as of March 31, 2007, was $1,340,874,524.For purposes of the foregoing calculation only, all directors, executive officers and 5% beneficial owners have been deemed affiliates. Number of shares of the Registrant’s Common Stock outstanding as of November 13, 2007, was 66,555,733. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s proxy statement for the annual meeting of stockholders to be held January 30, 2008 are incorporated by reference into Part III. 2 Pilgrim's Pride Corporation PILGRIM’S PRIDE CORPORATION FORM 10-K TABLE OF CONTENTS PART I Page Item 1. Business 4 Item 1A. Risk Factors 23 Item 1B. Unresolved Staff Comments 32 Item 2. Properties 33 Item 3. Legal Proceedings 35 Item 4. Submission of Matters to a Vote of Security Holders 38 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 39 Item 6. Selected Financial Data 44 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 47 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 66 Item 8. Financial Statements and Supplementary Data (see Index to Financial Statements and Schedules below) 68 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 68 Item 9A. Controls and Procedures 68 Item 9B. Other Information 72 PART III Item 10. Directors and Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 74 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accounting Fees and Services 75 PART IV Item 15. Exhibits and Financial Statement Schedules 76 Signatures 83 INDEX TO FINANCIAL STATEMENTS AND SCHEDULES Report of Independent Registered Public Accounting Firm 86 Consolidated Balance Sheets as of September 29, 2007 and September 30, 2006 87 Consolidated Statements of Operations for each of the three years ended September 29, 2007 88 Consolidated Statements of Stockholders’ Equity for each of the three years ended September 29, 2007 89 Consolidated Statements of Cash Flows for each of the three years ended September 29, 2007 90 Notes to Consolidated Financial Statements 91 Schedule II - Valuation and Qualifying Accounts for each of the three years ended September 29, 2007 118 3 Table of Contents Pilgrim's Pride Corporation PART I Item 1. Business (a)General Development of Business Overview The Company, which was incorporated in Texas in 1968 and reincorporated in Delaware in 1986, is the successor to a partnership founded in 1946 as a retail feed store.Over the years, the Company grew through both internal growth and various acquisitions of farming operations and poultry processors including the significant acquisitions in fiscal 2004 and 2007 discussed below.We are the world’s largest chicken company and have one of the best known brand names in the chicken industry.In the U.S., we produce both prepared and fresh chicken and fresh turkey; while in Mexico and Puerto Rico, we exclusively produce fresh chicken.Through vertical integration, we control the breeding, hatching and growing of chickens.We also control the processing, preparation, packaging and sale of our product lines, which we believe has made us one of the highest quality, lowest-cost producers of chicken in North America.We have consistently applied a long-term business strategy of focusing our growth efforts on the higher-value, higher-margin prepared foods products and have become a recognized industry leader in this market segment.Accordingly, our sales efforts have traditionally been targeted to the foodservice industry, principally chain restaurants and food processors, and have more recently been targeted to retailers seeking value-added products.We have continually made investments to ensure our prepared foods capabilities remain state-of-the-art and have complemented these investments with a substantial and successful research and development effort.In fiscal 2007, we sold 7.7 billion pounds of dressed chicken and 151.7 million pounds of dressed turkey and generated net sales of $7.6 billion.In fiscal 2007, our U.S. operations, including Puerto Rico, accounted for 93.3% of our net sales, with the remaining 6.7% arising from our Mexico operations. Recent Business Acquisition Activities On December 27, 2006, we acquired a majority of the outstanding common stock of Gold Kist Inc. (“Gold Kist”) through a tender offer.We subsequently acquired all remaining Gold Kist shares and, on January 9, 2007, Gold Kist became our wholly owned subsidiary.We sometimes refer to this acquisition as the “fiscal 2007 acquisition”.For financial reporting purposes, we have not included the operating results and cash flows of Gold Kist in our consolidated financial statements for the period from December 27, 2006 through December30, 2006.The operating results and cash flows of Gold Kist from December 27, 2006 through December 30, 2006 were not material.Gold Kist operated a fully-integrated chicken production business that included live production, processing, marketing and distribution.This acquisition has positioned us as the world’s leading chicken producer, and that position has provided us with enhanced abilities to compete more efficiently and provide even better customer service, expand our geographic reach and customer base, further pursue value-added and prepared foods opportunities, and offer long-term growth opportunities for our stockholders, employees and growers.We are also better positioned to compete in the industry both internationally and in the U.S. as consolidations occur. 4 Table of Contents Pilgrim's Pride Corporation On November 23, 2003, we completed the purchase of all the outstanding stock of the corporations represented as the ConAgra Foods, Inc. chicken division (“ConAgra chicken division”).We sometimes refer to this acquisition as the “fiscal 2004 acquisition.”The acquired business has been included in our results of operations since the date of the acquisition.The acquisition provided us with additional lines of specialty prepared chicken products, well-known brands, well-established distributor relationships and Southeastern U.S. processing facilities.The acquisition also included the largest distributor of chicken products in Puerto Rico. Strategy Our objectives are (1) to increase sales, profit margins and earnings and (2) to outpace the growth of, and maintain our leadership position in, the chicken industry.To achieve these goals, we plan to continue pursuing the following strategies: - Capitalize on significant scale with leading industry position and brand recognition.We are the largest producer of chicken products in the U.S.We estimate that our U.S. market share, based on the total annual chicken production in the U.S., is approximately 25%, which is approximately 20% higher than the second largest competitor in the chicken industry.The complementary fit of markets, distributor relationships and geographic locations are a few of the many benefits we realized from our fiscal 2004 and 2007 acquisitions previously discussed.We believe the acquired businesses’ established relationships with broad-line national distributors and retailers have enabled us to expand our customer base and provide nationwide distribution capabilities for all of our product lines.As a result, we believe we are one of only two U.S. chicken producers that can supply the growing demand for a broad range of price competitive standard and specialized products with well-known brand names on a nationwide basis from a single source supplier. -
